Exhibit 10.1

 

THIS NOTE DOES NOT REPRESENT A DEPOSIT AND IS NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.  THIS NOTE REPRESENTS AN
UNSECURED OBLIGATION OF MVB FINANCIAL CORP.

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH
SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR, OR COUNSEL ACCEPTABLE TO
THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS.

 

NOTE NO.        

 

$                     

                     , 2014

 

MVB FINANCIAL CORP.

    % Convertible Subordinated Promissory Note (“Note”)

 

FOR VALUE RECEIVED, the undersigned, MVB FINANCIAL CORP., a West Virginia
corporation (the “Company”), hereby promises to pay to the order of
[                  ], or registered assigns (the “Holder”), the principal sum of
[                  ] DOLLARS ($[                  ]) on [April     ], 2024 or
such earlier date as this Note is required or permitted to be repaid as provided
herein and to pay interest to the Holder on the aggregate unconverted and
outstanding principal amount of this Note at the rate of [      ]% per annum, as
provided for herein.

 

Section 1.                                           Definitions and Other
Provisions of General Application.

 

Section 1.1                                    Definitions.  For all purposes of
this Note, except as otherwise expressly provided or unless the context
otherwise requires:  (i) all terms defined in this Section 1.1 have the meaning
assigned to them in this Section 1.1, and include the plural as well as the
singular; (ii) unless the context otherwise requires, any reference to a
“Section” refers to a Section of this Note; and (iii) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this Note as
a whole and not to any particular Section or other subdivision.

 

“Bank” means MVB Bank, Inc., a West Virginia state bank.

 

“Business Day” means any day other than a Saturday, a Sunday or other day on
which commercial banks in Fairmont, West Virginia are authorized or required by
law or executive order to be closed.

 

“Common Stock” shall mean the common stock, par value of $1.00 per share, of the
Company.

 

“Company” means MVB Financial Corp. or its successor.

 

“Conversion Date” means the date on which the conversion will be deemed to have
been effected, which shall be the close of business on the Interest Payment Date
immediately following the anniversary of the Original Issue Date after the
related Holder Conversion Notice and this Note were received by the

 

--------------------------------------------------------------------------------


 

Company in accordance with Section 7, or for conversions upon receipt by the
Holder of a notice of redemption from the Company, the Business Day immediately
preceding the Redemption Date.

 

“Conversion Ratio” has the meaning specified in Section 7.2.

 

“Defaulted Interest” has the meaning specified in Section 2.4(ii).

 

“Event of Default” has the meaning specified in Section 3.1.

 

“GAAP” means accounting principles generally accepted in the United States of
America.

 

“Holder” means the Person in whose name this Note is registered in the Note
Register.

 

“Holder Conversion Notice” means the written notice from the Holder to the
Company, a form of which is attached hereto as Exhibit A, specifying the
principal amount of this Note to be converted into shares of Common Stock
pursuant to Section 7.1.

 

“Interest Payment Date” has the meaning specified in Section 2.4(i).

 

“Junior Subordinated Debt” means the Floating Rate Junior Subordinated
Deferrable Interest Debentures due 2037 of the Company, all other notes or other
obligations which may be issued under the Junior Subordinated Debt Indenture and
any indebtedness that is by its terms subordinated to or pari passu with the
Junior Subordinated Debt.

 

“Junior Subordinated Debt Indenture” means the Indenture, dated March     ,
2007, between the Company and [                  ], as trustee, as the same may
be amended from time to time.

 

“Junior Securities” means (i) shares of Common Stock; (ii) shares of any other
class or classes of capital stock of the Company; (iii) any other non-debt
securities of the Company (whether or not such other securities are convertible
into Junior Securities of the Company); (iv) debt securities of the Company
(other than the Notes) as to which, in the instrument creating or evidencing the
same or pursuant to which the same is outstanding, it is provided that such debt
securities are not Senior Indebtedness with respect to, or do not rank  pari
passu with, the Notes; (v) Junior Subordinated Debt; and (vi) Trust Preferred
Securities Guarantees.

 

“Maturity Date” means the date on which the principal of this Note becomes due
and payable as herein provided, whether at the Stated Maturity or by declaration
of acceleration, call for redemption or otherwise.

 

“Note Holders” means the Persons in whose name the Notes, including this Note,
are registered in the Note Register.

 

“Notes” mean the Company’s Convertible Subordinated Promissory Notes due 2024,
including this Note, which are subordinate to the Senior Indebtedness and senior
to all Junior Securities.

 

“Note Register” shall have the meaning specified in Section 2.5.

 

“Note Registrar” means the Person who keeps the Note Register specified in
Section 2.5.  The Company initially appoints the secretary of the Company to act
as Note Registrar for the Notes on its behalf.  The Company may at any time and
from time to time authorize any Person to act as Note Registrar.

 

2

--------------------------------------------------------------------------------


 

“Original Issue Date” means the date on which this Note is issued to the Holder
as reflected on the first page hereof.

 

“Original Principal Amount” means the original principal amount of this Note,
prior to any redemption, other reduction in principal, or conversion into shares
of Common Stock pursuant to Section 7.1 hereof.

 

“Outstanding” when used with respect to the Notes, means, as of the date of
determination, all Notes theretofore authenticated and delivered to the Note
Holders, except:  (i) Notes theretofore cancelled by the Company or delivered to
the Company for cancellation; (ii) Notes in exchange for or in lieu of which
other Notes have been authenticated and delivered, or which have been paid
pursuant to Section 6 or converted pursuant to Section 7 (except with respect to
any such Note as to which proof satisfactory to the Company is presented that
such Note is held by a Person in whose hands such Note is a legal, valid and
binding obligation of the Company).

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization or government or
any agency or political subdivision thereof or any entity of any kind.

 

“Redemption Date” means the date fixed for such redemption by or pursuant to
this Note.

 

“Redemption Price” means the price specified in Section 6.1 at which this Note
is to be redeemed.

 

“Regular Record Date” for the interest payable on this Note on any Interest
Payment Date means the 15th calendar day of the month next preceding the
Interest Payment Date.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Indebtedness” means any obligation of the Company to its general
creditors, including (i) the principal, premium, if any, and interest with
respect to indebtedness of the Company for money borrowed or purchased money,
whether or not evidenced by bonds, debentures, notes or other written
instruments; (ii) all capital lease obligations of the Company; (iii) all
obligations of the Company issued or assumed as the deferred purchase price of
property, all conditional sale obligations of the Company and all obligations of
the Company under any conditional sale or title retention agreement (but
excluding trade accounts payable in the ordinary course of business); (iv) all
obligations, contingent or otherwise, of the Company with respect to any letters
of credit, banker’s acceptance, security purchase facilities and similar credit
transactions; (v) all obligations of the Company with respect to interest rate
swap, cap or other agreements, interest rate future or options contracts,
currency swap agreements, currency future or option contracts and other similar
agreements; (vi) all obligations of the Company under the Small Business Lending
Fund of the U.S. Department of the Treasury; (vii) all obligations of the type
referred to in clauses (i) through (vi) of other Persons for the payment of
which the Company is responsible or liable as obligor, guarantor or otherwise;
and (viii) all obligations of the type referred to in clauses (i) through
(vii) of other Persons secured by any lien on any property or asset of the
Company (whether or not such obligation is assumed by the Company), except for
(1) the Notes, (2) any such indebtedness that is by its terms subordinated to or
pari passu with the Notes, and (3) all Junior Securities.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Company pursuant to Section 2.4, which date shall not be more than
15 days nor less than 10 days prior to the date of the proposed payment of
Defaulted Interest pursuant to Section 2.4.

 

3

--------------------------------------------------------------------------------


 

“Stated Maturity” means           , 2024, which is the date on which the
principal of or any remaining installment of interest on this Note is due and
payable.

 

“Trust Preferred Securities Guarantees” means the guarantee issued by the
Company in connection with the Floating Rate Junior Subordinated Deferrable
Interest Debentures of MVB Statutory Trust I and any guarantee now or hereafter
entered into by the Company with respect to any preferred or preference stock
that is by its terms subordinated to or pari passu with the Junior Subordinated
Debt.

 

“Variable Rate” means a per annum rate of interest, equal to the three month
LIBOR plus 5.0%, as determined on the first day of each calendar quarter,
commencing on the fifth anniversary of the Original Issue Date; provided,
however, that the Variable Rate will be subject to a maximum interest rate of
9.0%.

 

“Variable Rate Period” means the period from the fifth anniversary of the
Original Issue Date until the last day on which this Note remains outstanding.

 

Section 1.2                                    Headings. The headings of the
sections of this Note are inserted for convenience of reference only and shall
not affect the construction of this Note or any provision hereof.

 

Section 1.3                                    Successors and Assigns.  Whenever
in this Note any of the parties hereto is named or referred to, the successor or
assigns of such party shall be deemed to be included, and all of the covenants,
stipulations, promises and agreements of the parties to this Note shall bind and
inure to their respective successors and assigns, whether so expressed or not.

 

Section 1.4                                    Benefits of Note.  All covenants,
conditions and provisions of this Note shall be for the sole benefit of the
parties hereto, and nothing in this Note, express or implied, shall give or be
construed to give any Person, other than the parties hereto, any legal or
equitable right, remedy or claim under or with respect to this Note, or under
any covenant, condition and provision herein contained; provided, however, that
the provisions of Section 8 are also intended to be for the benefit of, and
shall be enforceable directly by, the holders of Senior Indebtedness.

 

Section 1.5                                    Governing Law.  This Note and the
rights and obligations of each of the parties to this Note shall be governed by
and construed in accordance with the laws of the State of West Virginia, without
regard to choice of law provisions thereof.  The parties hereto irrevocably
consent to the jurisdiction of the courts of the State of West Virginia and of
any federal court located in such state in connection with any action or
proceeding arising out of or relating to this Note, any document or instrument
delivered pursuant to, in connection with or simultaneously with this Note, or a
breach of this Note or any such document or instrument.  In any such action or
proceeding, each party hereto waives personal service of any summons, complaint
or other process and agrees that service thereof may be made in accordance with
Section 10.

 

Section 1.6                                    Payments Due on Non-Business
Days.  In any case where the date fixed for any payment on this Note shall be a
day other than a Business Day, then such payment may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
payment date (and without any interest or other repayment with respect to such
delay although interest shall accrue on the principal amount of this Note during
such delay and be payable on the next succeeding Interest Payment Date or the
Maturity Date, as applicable).

 

Section 1.7                                    Severability.  If any provision
of this Note, or the application thereof, shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note, but this
Note shall be construed as if such invalid, illegal or unenforceable provision
had never been contained herein. The parties further agree

 

4

--------------------------------------------------------------------------------


 

to replace such invalid, illegal or unenforceable provision of this Note with a
valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of the invalid, illegal or unenforceable
provision. If any provision of this Note is so broad as to be unenforceable, the
provision shall be interpreted to be only as broad as is enforceable.

 

Section 1.8                                    Entire Agreement.  This Note
contains the entire understanding of the parties hereto with respect to the
indebtedness evidenced by this Note.  There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein.  This Note supersedes all prior
agreements and understandings among the parties with respect to such subject
matter.

 

Section 1.9                                    Note Solely Corporate
Obligation.  The Holder shall not have any recourse for the payment of
principal, interest or premium, if any, on this Note, for any claim based
thereon or otherwise with respect thereto, under any obligation, covenant or
agreement of the Company in this Note, or because of the creation of any
indebtedness represented hereby, against any incorporator, stockholder,
employee, agent, officer, director or subsidiary, as such, past, present or
future, of the Company or of any successor of any such Person, either directly
or through the Company or any successor Person, whether by virtue of any
constitution, statute or rule of law, or by enforcement of any assessment or
penalty or otherwise.  The Holder agrees that all such liability is hereby
expressly waived and released as a condition of, and consideration for, the
execution and issuance of this Note by the Company.

 

Section 2.                                           The Note.

 

Section 2.1                                    Designation and Principal
Amount.  This Note shall be issued as a part of the series of Notes known and
designated as the “Convertible Subordinated Promissory Notes Due 2024.”  The
principal amount of this Note shall be as set forth on the face of this Note.

 

Section 2.2                                    Maturity of Note.  Unless
converted into Common Stock as provided by Section 7 hereof or acceleration
occurs pursuant to Section 3.2 hereof, the principal amount of this Note shall
be due and payable on the Stated Maturity or shall be paid or redeemed on such
earlier date as may be determined by the Company in accordance with Section 6. 
Payment of the principal shall be made by ACH transfer to the Holder’s deposit
account at the Bank.

 

Section 2.3                                    Form and Payment.  Any Notes
issued as a part of the Convertible Subordinated Promissory Notes Due 2024 shall
be issuable only in registered, certificated form, and only in minimum
denominations of $1,000,000 and integral multiples of $100,000 in excess
thereof.  The principal, interest and premium, if any, on this Note shall be
payable in accordance with the terms hereof by ACH transfer to the Holder’s
deposit account at the Bank.

 

Section 2.4                                    Interest.

 

(i)                                     Payment of Interest.

 

(a)                                 The outstanding principal of this Note shall
bear interest from the date hereof at a fixed rate equal to [      ]% per
annum.  Subject to Section 7.3(v), interest on this Note shall be due and
payable quarterly, in arrears, on January 1, April 1, July 1 and October 1 of
each year (each an “Interest Payment Date”), commencing July 1, 2014.  Interest
on this Note shall be calculated on the basis of a 360-day year of twelve 30-day
months, or in the case of an incomplete month, the actual number of days
elapsed.  Interest which is payable, and is punctually paid, on any Interest
Payment Date shall be paid to the Person

 

5

--------------------------------------------------------------------------------


 

in whose name this Note is registered in the Note Register at the close of
business on the Regular Record Date for such interest.

 

(b)                                 On the fifth anniversary of the Original
Issue Date, the Holder may elect to continue to receive the fixed interest rate
set forth in Section 2.4(i)(a) above or the Variable Rate.  The Holder’s
election must be received in writing by the Company at the address provided in
Section 10 no more than 60 and not less than 30 days prior to the fifth
anniversary of the Original Issue Date.  If no election is received, the
outstanding principal amount of this Note will continue to bear interest at the
rate set forth in Section 2.4(i)(a) above.  The Holder’s election shall apply to
the interest rate so long as this Note remains outstanding.  This Note will
retain the applicable rate of interest as determined by the Holder on the fifth
anniversary of the Original Issue Date regardless of any future transfers of
this Note.

 

(c)                                  During the Variable Rate Period, the
Company shall, upon the request of the Holder, and within five days thereof,
provide the Variable Rate then in effect.  All calculations made by the Company
in the absence of manifest error shall be conclusive for all purposes and
binding on the Company and the Holder.  Any error in a calculation of the
interest rate by the Company adverse to the Note Holders shall be corrected by
re-computation of the interest rate for the applicable portion of the Variable
Rate Period and delivery of such recomputed interest together with a notice of
corrected interest rate from the Company to all affected Note Holders within
five Business Days of discovery of such error.

 

(ii)                                  Defaulted Interest.  Any interest on any
Note which is payable, but is not punctually paid on the Interest Payment Date
(“Defaulted Interest”) shall cease to be payable to the registered Note Holder
on the relevant Regular Record Date by virtue of his having been such Note
Holder; and, except as hereinafter provided, such Defaulted Interest may be paid
by the Company, at its election, as provided below:

 

(a)                                 The Company may elect to make payment of any
Defaulted Interest to the Note Holders at the close of business on a Special
Record Date for the payment of such Defaulted Interest, which date shall be not
more than 15 nor less than 10 days prior to the date of the proposed payment. 
The Company shall cause notice of the proposed payment of such Defaulted
Interest and the Special Record Date therefor to be mailed, first class postage
prepaid, to the Note Holder of each such Note at his address as it appears in
the Note Register, not less than ten days prior to such Special Record Date. 
Upon notice of the proposed payment of such Defaulted Interest and the Special
Record Date therefor having been mailed as described above, such Defaulted
Interest shall be payable to the Note Holders.

 

(b)                                 The Company may make payment of any
Defaulted Interest in any other lawful manner.

 

Subject to the foregoing provisions of this Section 2.4, each Note delivered
upon registration of transfer of or in exchange for or in lieu of any other Note
shall carry the rights to receive accrued and unpaid interest, and to accrue
interest, which were carried by such other Note.

 

Section 2.5                                    Registration, Transfer and
Exchange.  The Company shall keep or cause to be kept at its principal office a
register or registers (herein sometimes collectively referred to as the “Note

 

6

--------------------------------------------------------------------------------


 

Register”) in which, subject to such reasonable regulations as it may prescribe,
the Company shall provide for the registration of Notes and of transfers of
Notes, subject to applicable state and federal securities laws.  Upon surrender
for registration of transfer of any Note at the principal office of the Company,
the Company shall execute and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denominations, of a like
aggregate principal amount and Stated Maturity and of like tenor and terms.

 

At the option of the Holder, this Note may be exchanged for other Notes of any
authorized denominations, of like aggregate principal amount and Stated Maturity
and like tenor and terms, upon surrender of this Note to be exchanged.  Whenever
this Note is so surrendered for exchange, the Company shall execute and deliver
the Notes which the Holder making the exchange is entitled to receive.

 

All Notes issued upon any registration of transfer or exchange shall be the
valid obligations of the Company, evidencing the same debt, and entitled to the
same benefits as the Notes surrendered upon such registration of transfer or
exchange.  Every Note presented or surrendered for registration of transfer or
exchange shall (if so required by the Company) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Company duly executed by the Note Holder thereof or his attorney duly authorized
in writing.  No service charge shall be imposed on any registration of transfer
or exchange of Notes, but the Company may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of Notes, other than exchanges
pursuant to Section 6.5.

 

The Company shall not be required (i) to issue, register the transfer of, or
exchange any Note during a period beginning at the opening of business 15 days
before the day of the mailing of a notice of redemption of Notes selected for
redemption under Section 6 and ending at the close of business on the day of
such mailing, or (ii) to register the transfer of or exchange any Note so
selected for redemption in whole or in part, except the unredeemed portion of
any Note being redeemed in part.

 

The Company shall be entitled to rely upon the information in the Note Register
with respect to the Company’s obligations pursuant to this Note, and the Company
shall not be liable for omissions, inaccuracies, or errors in the Note Register
unless the Company received actual notice from the Note Holders containing
information that would have avoided such omissions, inaccuracies or errors.

 

Section 2.6                                    Mutilated, Destroyed, Lost and
Stolen Notes.  If the Company receives (i) evidence to its satisfaction of the
mutilation, destruction, loss or theft of any Note and (ii) such security or
indemnity as the Company may require to hold the Company and any agent of the
Company harmless, then, in the absence of notice to the Company that such Note
has been acquired by a bona fide purchaser, the Company shall execute and
deliver, in lieu of any such mutilated, destroyed, lost or stolen Note, a new
Note of like tenor, Stated Maturity and principal amount, bearing a number not
contemporaneously outstanding.  With respect to any mutilated, destroyed, lost
or stolen Note that has become or is about to become due and payable, the
Company may, in its sole discretion, pay the outstanding principal and interest
on such Note in lieu of issuing a new Note.

 

Upon the issuance of any new Note under this Section 2.6, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses related to
preparation of a new Note or the arrangement of payment in lieu of issuing a new
Note.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

7

--------------------------------------------------------------------------------


 

Section 2.7                                    Persons Deemed Owner.  Prior to
due presentment of this Note for registration of transfer, the Company and any
agent of the Company may treat the Person in whose name this Note is registered
as the owner of this Note for the purpose of receiving payment of principal,
interest (subject to the provision with respect to Defaulted Interest), and
premium, if any, on this Note and for all other purposes whatsoever, whether or
not this Note is overdue, and neither the Company nor any agent of the Company
shall be affected by notice to the contrary.

 

Section 3.                                           Remedies.

 

Section 3.1                                    Events of Default.  “Event of
Default” means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law; pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body): 
(i) the entry of a decree or an order for relief with respect to the Company by
a court having jurisdiction in an involuntary case under the federal bankruptcy
laws, as now or hereafter constituted, and the continuance of any such decree or
order unstayed and in effect for a period of 60 consecutive days; or (ii) the
commencement by the Company of a voluntary case under the federal bankruptcy
laws, as now or hereafter constituted, or the consent by the Company to the
entry of a decree or order for relief in an involuntary case under such law; or
(iii) the appointment of a receiver for the Bank, the Company’s wholly-owned
subsidiary.

 

Section 3.2                                    Acceleration of Maturity;
Rescission and Annulment.  If an Event of Default occurs and is continuing, then
the Note Holders of not less than a majority of the principal amount of the
Outstanding Notes may declare the principal amount of and all accrued but unpaid
interest on all the Outstanding Notes to be due and payable immediately, by a
notice in writing mailed or delivered to the Company, and upon such declaration
the same shall become immediately due and payable, without presentation, demand,
protest, notice of protest or other notice of dishonor, all of which are hereby
expressly waived by the Company.  Upon payment of such amount, all obligations
of the Company with respect to the payment of principal of the Outstanding Notes
shall terminate.

 

At any time after such declaration of acceleration with respect to the
Outstanding Notes has been made and before a judgment or decree for payment of
money due has been obtained, the Note Holders of a majority in principal amount
of the Outstanding Notes, by written notice to the Company, may rescind and
annul such declaration and its consequences if:  (i) the Company has paid a sum
sufficient to pay (a) all overdue installments of the interest on all
Outstanding Notes, (b) the principal of (and premium, if any, on) any
Outstanding Notes which have become due otherwise than by such declaration of
acceleration and interest thereon at the rate(s) prescribed therefor, and (c) to
the extent that payment of such interest is lawful, interest upon overdue
installments of interest on all Outstanding Notes at the rate(s) borne by the
Outstanding Notes; and (ii) all Events of Default with respect to the
Outstanding Notes have been cured or waived as provided in Section 3.3.  No such
rescission shall affect any subsequent default or impair any right consequent
thereon.

 

Section 3.3                                    Waiver of Past Defaults.  The
Note Holders of not less than a majority in principal amount of the Outstanding
Notes may on behalf of the Note Holders of all of the Notes waive any past
default under the Outstanding Notes and its consequences, except an uncured
default with respect to the payment of the principal (or premium, if any) or
interest on any Outstanding Note.  Upon each such waiver, such default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Note; provided, however, that no
waiver shall extend to any subsequent default.

 

Section 3.4                                    Right to Inspect Note Register. 
If an Event of Default occurs and is continuing, a Note Holder shall have a
right to do either or both of the following for a purpose reasonably related to
such Note Holder’s interest as a Note Holder:  (i) inspect and copy the Note
Register during normal

 

8

--------------------------------------------------------------------------------


 

business hours upon five Business Days’ prior written demand upon the Company;
or (ii) obtain from the Company, upon written demand and upon the tender of a
reasonable charge therefor (the amount of such charge shall be stated to the
Note Holder by the Company upon request), a copy of the Note Register as of the
most recent date for which it has been compiled or as of a date specified by the
Note Holder subsequent to the date of demand.  A copy of the Note Register shall
be made available on or before the later of five Business Days after the written
demand is received or the date specified therein as the date as of which the
Note Register is to be compiled.

 

Section 4.                                           Company
May Consolidate, Etc. Only on Certain Terms.

 

The Company shall not consolidate with or merge into any other Person (in a
transaction in which the Company is not the surviving corporation) or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person unless:

 

(i)                                     the Person formed by such consolidation
or into which the Company is merged or the Person which acquires by conveyance,
transfer or lease the properties and assets of the Company substantially as an
entirety shall expressly assume the due and punctual payment of the principal of
(and premium, if any) and interest on this Note and the performance of every
covenant of this Note on the part of the Company to be performed or observed;
and

 

(ii)                                  immediately after giving effect to such
transaction, no Event of Default, and no event which, after notice or lapse of
time, or both, would become an Event of Default, shall have occurred and be
continuing.

 

In the event of a spinoff of the Bank by the Company, the Note will become the
obligation of the parent company of the Bank to the extent the Company does not
remain the parent company of the Bank.

 

Upon any consolidation or merger, or any conveyance, transfer or lease of the
properties and assets of the Company substantially as an entirety in accordance
with this Section 4, the successor Person formed by such consolidation or into
which the Company is merged or to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power, of the Company under this Note with the same effect as if such successor
had been named as the Company herein.  In the event of such conveyance or
transfer, the Company shall be discharged from all obligations and covenants
under this Note.

 

Section 5.                                           Covenants.

 

Section 5.1                                    Existence.  Subject to Section 4,
the Company will use its best efforts to preserve and keep in full force and
effect its corporate existence and maintain all rights, licenses and permits
necessary to the proper conduct of its business.

 

Section 5.2                                    Books and Records.  The Company
will at all times endeavor to keep proper books of record and account in which
full, true and correct entries will be made of all of its businesses and affairs
in accordance with GAAP.

 

Section 6.                                           Redemption of Notes.

 

The Notes are redeemable before their Stated Maturity in accordance with this
Section 6.  Any redemption of Notes shall be subject to compliance with any
applicable regulatory requirements and approvals.

 

9

--------------------------------------------------------------------------------


 

Section 6.1            Election to Redeem.  The Company may redeem the Notes, in
whole or in part, together with any accrued and unpaid interest as of the
Redemption Date, at a redemption price equal to 100% of the principal amount of
the Notes to be redeemed (the “Redemption Price”) on any Interest Payment Date
after a date five years from the Original Issue Date.

 

Section 6.2            Selection of Notes to be Redeemed in Part.  If the
Company redeems less than all of the Outstanding Notes, the Notes will only be
redeemed in multiples of $100,000 and pro rata across all Outstanding Notes.

 

Section 6.3            Notice of Redemption.  Notice of redemption shall be
given by the Company by first-class mail, postage prepaid, mailed not less than
30 nor more than 60 days prior to the Redemption Date, to each Note Holder of
Notes to be redeemed, at his address as it appears in the Note Register.  The
notice of redemption shall state:  (i) the Redemption Date; (ii) the Redemption
Price; (iii) if less than all the Outstanding Notes are to be redeemed, the
respective principal amounts of the Outstanding Notes to be redeemed; (iv) if
less than all the Outstanding Notes are to be redeemed, the notice shall also
state that on and after the Redemption Date, upon surrender of such Note, the
Note Holder of such Note will receive, without charge, a new Note or Notes of
authorized denominations for the principal amount thereof remaining unredeemed;
(v) that on the Redemption Date, the Redemption Price will become due and
payable upon each such Note, and that interest, if any, shall cease to accrue
from and after said date on the principal amount of such Note to be redeemed;
and (vi) the place where such Notes are to be surrendered for payment of the
Redemption Price.  Any immaterial defect in the notice of redemption shall not
affect the validity of the proceedings for the redemption of any other Notes or
portion thereof.  Any notice that is mailed in the manner herein provided shall
be conclusively presumed to have been given whether or not the Note Holder
receives said notice.  The Company may not give notice of any redemption if it
has defaulted in payment of interest and the default is continuing or if any
Event of Default has otherwise occurred.

 

Section 6.4            Notes Payable on Redemption Date.  Notice of redemption
having been duly given, the Notes to be redeemed shall become due and payable on
the Redemption Date at the Redemption Price and from and after such date (unless
the Company shall default in the payment of the Redemption Price) such Notes
shall cease to bear interest.  Upon surrender of such Notes for redemption in
accordance with the notice, such Notes shall be paid by the Company at the
Redemption Price, together with accrued interest to the Redemption Date;
provided, however, that, installments of interest whose Stated Maturity is on or
prior to the Redemption Date shall be payable to the Note Holders of such Notes
registered as such on the relevant Regular Record Dates according to their terms
and the provisions of Section 2.4.  If the Company fails to pay the Note Holder
the Redemption Price with respect to any Note surrendered upon a call for
redemption, the principal on such Note shall, until paid, bear interest from the
Redemption Date at the rate borne by the Note.

 

Section 6.5            Notes Redeemed in Part.  Any Note which is to be redeemed
in part and not in full shall be surrendered at the office of the Company (with,
if the Company so requires, due endorsement by, or a written instrument of
transfer in form satisfactory to the Company duly executed by the Note Holder or
his attorney duly authorized in writing), and the Company shall execute,
authenticate and deliver to the Note Holder of such Note, without service
charge, a new Note or Notes of the same Stated Maturity and of like tenor and
terms, of any authorized denominations as requested by such Note Holder in
aggregate principal amount equal to and in exchange for the unredeemed portion
of the principal of the Note so surrendered.

 

Section 6.6            No Sinking Fund.  The Notes are not entitled to any
sinking fund.

 

10

--------------------------------------------------------------------------------


 

Section 7.              Conversion.

 

Section 7.1            Conversion by the Holder.  Any unpaid principal amount of
this Note shall be convertible into shares of Common Stock based on the
Conversion Ratio (as defined in Section 7.2) at the option of the Holder, in his
or her sole discretion, (i) following the first five anniversaries of the
Original Issue Date, or (ii) upon receipt of a notice of redemption from the
Company under Section 6, each subject to the terms of this Section 7.  The
Holder, by acceptance hereof and upon such conversion, agrees to surrender this
Note for conversion at the principal office of the Company on the Conversion
Date, and agrees to execute all appropriate documentation necessary to effect
such conversion.

 

Section 7.2            Number of Shares Issuable Upon Conversion.  This Note is
convertible into fully paid and nonassessable shares of Common Stock at an
initial conversion ratio of one share of Common Stock for each $16.00 in
aggregate principal amount, subject to adjustment as described in Section 7.5
(the “Conversion Ratio”).  Subject to Section 6.1, the remaining unpaid
principal balance of this Note following conversion shall continue to accrue
interest and such interest shall be payable on Interest Payment Dates as
provided herein, with the remaining unpaid aggregate principal amount due at the
Stated Maturity unless acceleration occurs pursuant to Section 3.2 hereof.

 

Section 7.3            Mechanics of Conversion.

 

(i)            Notice of Conversion by Holder.  The Holder shall effect
conversions at its option by delivery to the Company of this Note and the form
of conversion notice attached hereto as Exhibit A (a “Holder Conversion
Notice”), specifying therein the principal amount of this Note to be converted. 
The Holder Conversion Notice shall be sent to the Company no more than 60 and
not less than 30 days prior to the Conversion Date; provided, however, that the
minimum notice period shall be reduced to 15 days if the Holder is effecting a
conversion upon receipt of a notice of redemption from the Company, subject to
extension of time for any regulatory approvals required to effect the
conversion.  Each Holder Conversion Notice, once given, is irrevocable. 
Conversions shall have the effect of lowering the outstanding principal amount
of this Note by an amount equal to the aggregate principal amount of this Note
so converted.  The Company shall maintain records showing the principal amount
converted and the date of such conversions, which records shall be binding
absent manifest error.  The Holder and any assignee by acceptance of this Note,
acknowledges and agrees that, by reason of the provisions of this Section 7,
following conversion of a portion of this Note, the unconverted and unpaid
principal amount of this Note may be less than the amount stated on the face
hereof.  In case this Note or a portion of the principal amount hereof is called
for redemption, such conversion right with respect to this Note or the portion
so called, to the extent not otherwise exercised under this Section 7, shall
expire at the close of business on the Business Day that the Holder Conversion
Notice is due under this Section, unless the Company defaults in making the
payment due upon redemption.

 

(ii)           Issuance of Stock Certificate.  As soon as practicable after
conversion of this Note pursuant to Section 7.1 hereof and delivery of this Note
to the Company, the Company at its expense will cause to be issued in the name
of and delivered to the Holder, upon surrender of this Note, a certificate or
certificates representing the number of shares of Common Stock being acquired
upon such conversion, together with the cash payment, if any in lieu of
fractional shares (bearing such legends as may be required by applicable state
and federal securities laws in the opinion of legal counsel for the Company),
together with any other securities and property, if any, to which the Holder is
entitled on such conversion under the terms of this Note; provided that the
Company shall

 

11

--------------------------------------------------------------------------------


 

not be obligated to deliver the shares of Common Stock to the Holder until the
Holder has surrendered this Note to the Company.

 

(iii)          Issuance of Note.  As soon as practicable after conversion of
this Note pursuant to Section 7.1 hereof and delivery of this Note to the
Company, the Company at its expense will cause to be issued in the name of and
delivered to the Holder, upon surrender of this Note, a new Note or Notes of the
same Stated Maturity of like tenor and terms, of any authorized denominations as
requested by the Holder in aggregate principal amount equal to the difference
between the principal of this Note surrendered for conversion and the aggregate
principal amount to be converted as set forth in the Holder Conversion Notice,
as applicable; provided that the Company shall not be obligated to deliver the
new Note or Notes to the Holder until the Holder has surrendered this Note for
conversion to the Company.

 

(iv)          Interest Payments Upon Conversion.  Upon conversion of this Note,
all accrued and unpaid interest on this Note will be paid on the next Interest
Payment Date, notwithstanding such conversion and notwithstanding the delivery
and/or surrender of this Note to the Company, to the Holder on the Regular
Record Date; provided that the Company shall not be obligated to deliver
interest payments on this Note if it has been converted but has not been
surrendered to the Company until such time as this Note is delivered to the
Company.  Interest on any Note surrendered for conversion pursuant to this
Section 7 shall cease to accrue on the Conversion Date.

 

(v)           Time of Conversion.  The conversion shall be deemed to have been
made upon the applicable Conversion Date, regardless of whether this Note has
been surrendered on such date. Notwithstanding the foregoing, the Holder agrees
to promptly surrender this Note prior to or upon such conversion.

 

(vi)          No Fractional Shares.  If upon conversion of this Note a fraction
of a share would result, the Company will pay the Holder of this Note the cash
amount equal to such fractional share calculated on the basis of the Conversion
Ratio.

 

(vii)         Conversion Subject to Registration or Exemption.  The Company will
use commercially reasonable efforts to comply with all applicable reporting
obligations under the Securities Exchange Act of 1934.  Notwithstanding anything
in this Note to the contrary, conversion of this Note pursuant to Section 7.1
hereof shall not occur and the Company shall not be obligated to issue shares of
Common Stock upon such conversion unless at the Conversion Date, the Common
Stock issuable upon such conversion has been registered or qualifies for or is
deemed to be exempt under the securities laws of the United States and the state
of residence of the Holder, as determined in the sole discretion of the Company
or its counsel.  The Company will use commercially reasonable efforts to ensure
that an exemption from such registration is available.

 

(viii)        Regulatory Approval.  All conversions will be subject to
regulatory approval of any bank regulatory agency with oversight of the Company
or the Holder, to the extent such approval is required.  In addition, the
Holder’s exercise of conversion rights will be subject to any required notices
or approvals under the Bank Holding Company Act of 1956, as amended, or the
Change in Bank Control Act of 1978, as amended.

 

Section 7.4            Satisfaction of Obligation.  The Company’s issuance upon
the due and valid conversion of the fixed number of shares of Common Stock into
which this Note is convertible (together

 

12

--------------------------------------------------------------------------------


 

with the cash payment, if any, in lieu of fractional shares) shall be deemed to
satisfy the Company’s obligation to pay the principal amount at Stated Maturity
of the portion of this Note so converted and, except as set forth in
Section 7.3(iv), any unpaid interest accrued on this Note at the time of such
conversion; provided that the Company shall not be obligated to deliver the
shares of Common Stock to the Holder or to pay any further interest due on this
Note until the Holder has surrendered this Note to the Company.

 

Section 7.5            Conversion Ratio Adjustments.  The Conversion Ratio shall
be subject to adjustment without duplication from time to time as follows:

 

(i)            In case the Company shall, while any of the Notes are
outstanding, (a) pay a dividend or make a distribution with respect to its
Common Stock in shares of Common Stock, (b) subdivide its outstanding shares of
Common Stock, (c) combine its outstanding shares of Common Stock into a smaller
number of shares, or (d) issue by reclassification of its shares of Common Stock
any shares of capital stock of the Company, then the Conversion Ratio in effect
immediately prior to such action shall be adjusted so that the Note Holders of
any Notes thereafter surrendered for conversion shall be entitled to receive the
number of shares of capital stock of the Company which they would have owned
immediately following such action had such Notes been converted immediately
prior thereto. An adjustment made pursuant to this Section 7.5 shall become
effective immediately after the record date in the case of a dividend or other
distribution and shall become effective immediately after the effective date in
case of a subdivision, combination or reclassification (or immediately after the
record date if a record date shall have been established for such event).  If,
as a result of an adjustment made pursuant to this Section 7.5, the Note Holder
of any Note thereafter surrendered for conversion shall become entitled to
receive shares of two or more classes or series of capital stock of the Company,
the Board of Directors (whose determination shall be conclusive) shall
reasonably determine the allocation of the adjusted Conversion Ratio between or
among shares of such classes or series of capital stock, in its sole discretion.

 

(ii)           No adjustment pursuant to this Section 7.5 shall be required
unless such adjustment would result in an increase or decrease of at least 1% in
the number of shares of capital stock of the Company which the Note Holders
would have owned immediately following such action had such Notes been converted
immediately prior thereto; provided, however, that any adjustments which by
reason of this Section 7.5(ii) are not required to be made shall be carried
forward and taken into account in determining whether any subsequent adjustment
shall be required. The adjusted Conversion Ratio will be rounded to two decimal
places.

 

Section 7.6            Reclassification, Consolidation, Merger or Sale of Assets
Conversion Ratio Adjustments.  Subject to the provisions of Section 4, in the
event that the Company shall be a party to any transaction, including without
limitation (i) any recapitalization or reclassification of the Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination of the
Common Stock), (ii) any consolidation of the Company with, or merger of the
Company into any other Person, any merger of another Person into the Company
(other than a merger which does not result in a reclassification, conversion,
exchange or cancellation of outstanding shares of Common Stock of the Company),
(iii) any sale, transfer or lease of all or substantially all of the assets of
the Company, or (iv) any compulsory share exchange, in each case pursuant to
which the Common Stock is converted into the right to receive other securities,
cash or other property, then lawful provision shall be made as part of the terms
of such transaction whereby the holder of each Note then outstanding shall have
the right thereafter to convert each Note only into the kind and amount of
securities, cash or other property receivable upon consummation of such
transaction by a

 

13

--------------------------------------------------------------------------------


 

holder of the number of shares of Common Stock of the Company into which such
Note could have been converted immediately prior to such transaction.  The
Company or the Person formed by such consolidation or resulting from such merger
or which acquired such assets or which acquires the shares of the Company, as
the case may be, shall make provision in its certificate or articles of
incorporation or other constituent document to establish such right.  Such
certificate or articles of incorporation or other constituent document shall
provide for adjustments which, for events subsequent to the effective date of
such certificate or articles of incorporation or other constitution document,
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Section 7.6.  The above provisions shall similarly apply to
successive transactions of the foregoing types.

 

Section 7.7            Notice of Adjustments of Conversion Ratio.  Whenever the
Conversion Ratio is adjusted as herein provided, the Company shall compute the
adjusted Conversion Ratio and shall prepare a notice signed by the Chairman of
the Board, Chief Executive Officer, President or Executive or Senior Vice
President of the Company setting forth the adjusted Conversion Ratio, and such
notice shall as soon as practicable be mailed by the Company to all Note Holders
at their last addresses as such addresses appear upon the Note Register.

 

Section 7.8            Reservation of Stock Issuable Upon Conversion.  The
Company shall at all times reserve and keep available out of its authorized but
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Notes, such number of its shares of Common Stock as shall from
time to time be sufficient to effect the conversion of all of the Notes; and if
at any time the number of authorized but unissued shares shall not be sufficient
to effect the conversion of the entire outstanding principal amount of all of
the Notes, the Company will use its best efforts to take such corporate action
as may, in the opinion of its counsel, be necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purposes.

 

Section 7.9            No Registration Rights.  No interest in this Note or the
shares of Common Stock that may be acquired upon conversion of this Note in
accordance with Section 7 hereof has been or will be registered under the
Securities Act or the securities laws of any other domestic or foreign
jurisdiction.  The Holder agrees not to offer, sell, pledge or otherwise dispose
of all or any portion of this Note or the shares of Common Stock that may be
acquired upon conversion of this Note without registration or qualification
except pursuant to an offering duly registered or qualified under the Securities
Act and any applicable state securities laws, unless (i) in the opinion of
counsel for, or counsel satisfactory to, the Company, registration or
qualification under the Securities Act and any applicable state securities laws
is not required and (ii) if required, the Holder has received any necessary
regulatory approvals.  The Holder has no right to require the Company to
register this Note or the shares of Common Stock issued upon conversion of this
Note under the Securities Act.  The Holder of this Note cannot resale this Note
or the shares of Common Stock issued upon conversion in accordance with
Section 7 hereof in the public market unless and until the Holder meets all
requirements set forth in Rule 144 under the Securities Act, including the
minimum holding period applicable to the Holder.  The shares of Common Stock
issued upon conversion of this Note will contain appropriate legends restricting
their resale without registration or a valid exemption from such registration
requirements of the Securities Act.

 

Section 8.              Subordination of Notes.

 

Section 8.1            Agreement to Subordinate.  The Company covenants and
agrees, and the Holder of this Note covenants and agrees, that the indebtedness
evidenced by this Note and the payment of the principal of and premium, if any,
and interest on this Note is hereby expressly made subordinate and junior in
right to the prior payment in full of all Senior Indebtedness to the extent
provided herein; and the Holder of this Note, whether upon original issue or
upon transfer or assignment thereof, accepts and agrees to be bound by such
provisions.  This Note is intended to qualify as term subordinated debt as
defined in 12 CFR pt 225, Appendix A, II, A., 2.

 

14

--------------------------------------------------------------------------------


 

Senior Indebtedness shall continue to be Senior Indebtedness and entitled to the
benefits of these subordination provisions regardless of any amendment,
modification or waiver of any term of Senior Indebtedness or extension or
renewal of Senior Indebtedness.

 

In the event of (i) any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to the Company, its creditors or its property, (ii) any proceeding for the
liquidation, dissolution or other winding up of the Company, voluntary or
involuntary, whether or not involving insolvency or bankruptcy proceedings,
(iii) any assignment by the Company for the benefit of creditors, or (iv) any
other marshaling of the assets of the Company, in each case, all Senior
Indebtedness shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made to any Note Holder
of Notes.  Any payment or distribution, whether in cash, securities or property,
which would otherwise (but for this Section 8) be payable or deliverable with
respect to the Notes shall be paid or delivered directly to the holders of
Senior Indebtedness in accordance with the priorities then existing among such
holders until all Senior Indebtedness (including any interest thereon accruing
after the commencement of any such proceeding) shall have been paid in full.

 

In the event that, notwithstanding the foregoing, the Holder of this Note shall
have received any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities (except as expressly
permitted in the immediately preceding paragraph), in contravention of any of
the terms hereof, such payment or distribution shall be held in trust for the
benefit of and shall be paid over or delivered by the Holder, to the holders of
such Senior Indebtedness or their representative or representatives, or to the
trustee or trustees under any indenture pursuant to which any instruments
evidencing such Senior Indebtedness may have been issued, as their respective
interests may appear, as calculated by the Company, for application to the
payment of all amounts of Senior Indebtedness remaining unpaid to the extent
necessary to pay all such Senior Indebtedness in full.  Senior Indebtedness
shall not be deemed to have been paid in full unless the holders thereof shall
have received cash, securities or other property equal to the amount of such
Senior Indebtedness then outstanding.

 

For purposes of this Section 8, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Section 8 with respect to
the Notes to the payment of Senior Indebtedness that may at the time be
outstanding, provided that (i) such Senior Indebtedness is assumed by the new
corporation, if any, resulting from any such reorganization or readjustment, and
(ii) the rights of the holders of such Senior Indebtedness are not, without the
consent of such holders, altered by such reorganization or readjustment.  The
consolidation of the Company with, or the merger of the Company into, another
Person or the liquidation or dissolution of the Company following the sale,
conveyance, transfer or lease of its property as an entirety, or substantially
as an entirety, to another Person upon the terms and conditions provided for in
Section 4 of this Note shall not be deemed a dissolution, winding-up,
liquidation or reorganization for the purposes of this Section 8 if such other
Person shall, as a part of such consolidation, merger, sale, conveyance,
transfer or lease, comply with the conditions stated in Section 4 of this Note.

 

Notwithstanding the foregoing, this Note shall rank senior to all Junior
Securities, and the payment of the principal of and premium, if any, and
interest on any Junior Securities is hereby expressly made subordinate and
junior in right to the prior payment in full of this Note.

 

Section 8.2            Subrogation.  Upon the payment in full of all Senior
Indebtedness, the rights of the Note Holders shall be subrogated to the rights
of the holders of such Senior Indebtedness to receive any further payments or
distributions of cash, property or securities of the Company applicable to such
Senior Indebtedness unless and until the indebtedness evidenced by the Notes
shall have been paid in full;

 

15

--------------------------------------------------------------------------------


 

and, for the purposes of such subrogation, no payments or distributions to the
holders of such Senior Indebtedness of any cash, property or securities to which
the Note Holders would have been entitled except for the provisions of this
Section 8, shall, as between the Company, its creditors other than holders of
Senior Indebtedness of the Company, and the Note Holders, be deemed to be a
payment by the Company to or on account of such Senior Indebtedness.  It is
understood that the provisions of this Section 8 are and are intended solely for
the purposes of defining the relative rights of the Note Holders of the Notes,
on the one hand, and the holders of such Senior Indebtedness on the other hand.

 

Nothing contained in this Section 8 or elsewhere in this Note is intended to or
shall impair, as between the Company, its creditors other than the holders of
Senior Indebtedness of the Company, and the Note Holders of the Notes, the
obligation of the Company, which is absolute and unconditional, to pay to the
Note Holders the principal of (and premium, if any) and accrued interest on the
Notes as and when the same shall become due and payable in accordance with their
terms, or is intended to or shall affect the relative rights of the Note Holders
of the Notes and creditors of the Company, as the case may be, other than the
holders of Senior Indebtedness of the Company, as the case may be, nor shall
anything herein or therein prevent the Note Holder of any Notes from exercising
all remedies otherwise permitted by applicable law upon default under this Note,
subject to the rights, if any, under this Section 8 of the holders of such
Senior Indebtedness with respect to cash, property or securities of the Company,
as the case may be, received upon the exercise of any such remedy.

 

Section 8.3            Notice by the Company.  The Company shall give prompt
written notice to the Note Holders of any fact known to the Company that would
prohibit the making of any payment of monies with respect to the Notes pursuant
to the provisions of this Section 8.

 

Section 8.4            Reliance on Judicial Order.  Upon any payment or
distribution of assets of the Company referred to in this Section 8, the Note
Holders shall be entitled to conclusively rely upon any order or decree entered
by any court of competent jurisdiction in which such insolvency, bankruptcy,
receivership, liquidation, reorganization, dissolution, winding-up or similar
case or proceeding is pending, or a certificate of the trustee in bankruptcy,
liquidating trustee, custodian, receiver, assignee for the benefit of creditors,
agent or other person making such payment or distribution, delivered to the Note
Holders, for the purpose of ascertaining the persons entitled to participate in
such payment or distribution, the holders of Senior Indebtedness and other
indebtedness of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Section 8.

 

Section 8.5            Subordination May Not Be Impaired.  No present or future
holder of any Senior Indebtedness shall be prejudiced in the right to enforce
the subordination of the indebtedness evidenced by this Note by any act or
failure to act on the part of the Company.  Nothing contained herein shall
impair, as between the Company and the Holder of this Note, the obligation of
the Company to pay the Holder hereof the principal of and premium (if any) and
interest on this Note or prevent the Holder of this Note from exercising all
rights, powers and remedies otherwise permitted under applicable law and
hereunder upon the occurrence of an Event of Default hereunder, all subject to
the rights of the holders of the Senior Indebtedness to receive cash, securities
or other property otherwise payable or deliverable to the Holder of this Note.

 

Section 9.              No Shareholder Rights.

 

This Note shall not entitle the Holder to any of the rights of a shareholder of
the Company, including without limitation, the right to vote, to receive
dividends and other distributions, or to receive notice of, or to attend,
meetings of shareholders or any other proceedings of the Company, unless and to
the extent converted into shares of Common Stock in accordance with the terms of
Section 7 hereof.

 

16

--------------------------------------------------------------------------------


 

Section 10.            Notices.

 

All notices or communications required or permitted to be made hereunder shall
be in writing, duly signed by the party giving such notice or communication and
shall be by hand, by a nationally recognized overnight courier service, by
registered or certified mail, postage prepaid, or by facsimile transmission,
receipt confirmed, as follows (or at such other address for a party as shall be
specified by like notice):  (i)  if to the Company, MVB Financial Corp., Attn:
[                  ] 301 Virginia Avenue, Fairmont, West Virginia 26554, (ii) if
to the Holder, at the address set forth on the signature page hereof.  Any
notice or other communication given by certified mail shall be deemed given
three days after the certification thereof, except for a notice changing a party
address which shall be deemed given at the time of receipt thereof.  Any notice
or other communication given by other means permitted by this Section 10 shall
be deemed given at the time of receipt thereof.

 

[remainder of page intentionally left blank - signature page follows]

 

17

--------------------------------------------------------------------------------


 

 

MVB FINANCIAL CORP.

 

 

 

 

 

By:

 

 

 

Larry Mazza

 

 

Chief Executive Officer and President

 

Witness:

 

 

 

 

 

 

Corporate Secretary

 

 

 

 

Name of Holder:

Address:

 

Telephone Number:

Facsimile Number:

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HOLDER CONVERSION NOTICE

 

 

Date:

 

 

 

Pursuant to the terms of that certain     % Convertible Subordinated Promissory
Note Due 2024, dated                 , 2014 (the “Note”), the undersigned hereby
elects to convert the principal amount of the Note set forth below into shares
of common stock, $1.00 par value per share (the “Common Stock”), of MVB
Financial Corp. (the “Company”) according to the terms and conditions of the
Note, on the date written below.  If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith.  No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.  Capitalized terms herein have the meanings given to them in the
Note.

 

Date to Effect Conversion:

 

 

 

Important Note: the date of conversion must be on the Interest Payment Date
immediately after the first five anniversaries of the Original Issue Date or the
Business Day before the Redemption Date.

 

Original Principal Amount of Note:                         

 

Principal Amount to be Converted:                         

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

Address

 

 

--------------------------------------------------------------------------------